455 F.2d 1383
Thomas James PIPER, Jr., Petitioner-Appellant,v.W. B. (Bill) HAUCK, Sheriff, Bexar County, et al.,Respondents-Appellees.
No. 72-1591.
United States Court of Appeals,Fifth Circuit.
March 28, 1972.

Appeal from the United States District Court for the Western District of Texas; Adrian A. Spears, Judge.
Thomas J. Piper, Jr., pro se.
Crawford C. Martin, Atty. Gen. of Texas, Law Enforcement Division, Ted Butler, Criminal Dist. Atty., San Antonio, Tex., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBFRG and MORGAN, Circuit Judges.

BY THE COURT:

1
It is ordered that leave to appeal in forma pauperis is hereby granted.


2
It is further ordered that the order of the District Court dismissing the appellant's complaint is hereby vacated and the cause remanded for reconsideration in light of the Supreme Court's decision in Haines v. Kerner, 1972, 404 U.S. 519, 92 S. Ct. 594, 30 L. Ed. 2d 652.